Citation Nr: 1114041	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Initial evaluation of posttraumatic stress disorder (PTSD) with depression, currently rated as 50 percent disabling.

2.  Entitlement to service connection for a heart disability, to include valvular heart disease, as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1968 to April 1970.

This matter came before the Board of veterans' Appeals (Board) on appeal from decisions of November 2005 and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A Travel Board hearing in front of the undersigned Acting Veterans Law judge was held in June 2009.  A transcript of the hearing has been associated with the claim file.

In August 2009, the Board remanded the claim for further development.  

The issue of the evaluation of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In a January 2011 statement, the appellant indicated that he wished to withdraw his appeal on the issue of service connection for a heart disability, to include valvular heart disease, as secondary to PTSD.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal service connection for a heart disability, to include valvular heart disease, as secondary to PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. Withdrawal of an appeal may be made by either the appellant or by his or her authorized representative.  A withdrawal of an appeal must be in writing.  It must include the name of the veteran, the applicable VA file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204 (2010).

In a January 2011 statement, the appellant indicated that he wished to withdraw his appeal on the issue of service connection for a heart disability, to include valvular heart disease, as secondary to PTSD.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of the appeal of service connection for a heart disability, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Therefore, the Board does not have jurisdiction to review the claim for service connection for a heat disability.


ORDER

The appeal for service connection for a heart disability, to include valvular heart disease, as secondary to PTSD is dismissed.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In a Board remand of August 2009, the RO was requested to obtain the May 15, 2006 VA examination report for PTSD from the Detroit VAMC referenced in the March 2008 statement of the case and associate it to the claim file.  The RO obtained progress notes dated in May 2006 from the Detroit VAMC.  However, no VA examination for PTSD of May 15, 2006 was associated with the claim file and the RO did not provide an explanation as to why the same was not obtained.  Therefore, the Board finds that the RO did not comply with the Board's order and unfortunately, this case must be remanded once again.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the May 15, 2006 VA examination report for PTSD from the Detroit VAMC referenced in the March 2008 statement of the case and add it to the claim file.  If the record is unavailable, a negative response must be included in the claim file.  

2.  If the benefit sought on appeal remains denied, the RO should issue the appellant a supplemental statement of the case addressing the issue on appeal and provide the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


